                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 LARRY W. RADER,                                   Case No. 19‐CV‐1275 (NEB/TNL)

                      Plaintiff,
 v.                                                   ORDER ON REPORT AND
                                                       RECOMMENDATION
 ALLY FINANCIAL, INC.,

                      Defendant.



       The Court has received the January 30, 2020 Report and Recommendation of

United States Magistrate Judge Tony N. Leung. [ECF No. 102 (“R&R”).] The R&R

recommends dismissing the matter because the Court lacks subject‐matter jurisdiction

and denying all other motions as moot. Plaintiff Larry W. Rader filed an objection to the

R&R. [ECF No. 110.] The defendant, Ally Financial, Inc. (“Ally”), responded to the

objection. [ECF No. 111.] Rader then filed what he labeled a “reply” to Ally’s response.

[ECF Nos. 113–14.]

      The local rules do not permit Rader to submit a reply brief on an objection to an

R&R. See D. Minn. LR 72.2(b). The Court therefore does not consider his reply when

reviewing the R&R. See, e.g., Huggins v. FedEx Ground Package Sys., Inc., 592 F.3d 853, 856

(8th Cir. 2010) (“[D]istrict courts have broad discretion to manage their dockets and

address particular circumstances by enforcing local rules[.]”).
       Rader raises two arguments in his objection. First, he argues that Judge Leung did

not have the statutory authority to issue a binding order on a dispositive motion. As the

R&R clearly explains, Judge Leung did not issue a binding order. (R&R at 29 (“This

Report and Recommendation is not an order or judgment of the District Court[.]”).) The

R&R is a “proposed finding[] and recommendation[]” that the district judge “may accept,

reject or modify[.]” D. Minn. LR 72.2(b)(1), (b)(3). Because Rader’s argument that the R&R

is a binding order is without merit, this objection is overruled.

       Second, Rader argues that the R&R erred in determining the amount in

controversy. Rader cites to no specific findings he claims are erroneous. When a party

does not cite any reason why the R&R is incorrect, nor any basis for the Court to reach a

different outcome, the Court is not required to conduct a de novo review of the Magistrate

Judge’s recommendations. See Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995)

(requiring de novo review only for the portions of the R&R to which objections are made).

Because Rader does not object to any of the actual findings of the R&R, the Court reviews

the R&R for clear error. Reed v. Curry Concrete Constr., Inc., No. 10‐CV‐4329 (JRT/LIB),

2011 WL 2015217, at *2 (D. Minn. May 23, 2011) (collecting cases); see also Grinder v.

Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). The Court finds Judge Leung’s

reasoning sound and finds no legal basis to depart from his recommendations.

       Finding no clear error, and based upon all the files, records, and proceedings in

the above‐captioned matter,
        IT IS HEREBY ORDERED THAT:

   1. The Report and Recommendation [ECF No. 102] is ACCEPTED;

   2. Plaintiff’s objection to the Report and Recommendation [ECF No. 110] is

        OVERRULED;

   3. This action is DISMISSED for lack of subject‐matter jurisdiction;

   4. Plaintiff’s other pending motions [ECF Nos. 6, 25, 55, 88] are DENIED AS MOOT;

        and

   5.   Defendant’s pending motions [ECF Nos. 81, 103] are DENIED AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: February 27, 2020                       BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge
